DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    EFRAIN MALDONADO RIVERA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1253

                         [September 17, 2020]

    Appeal of order denying 3.850 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge; L.T.
Case No. 50-2011-CF-13345-AXXX-MB.

   Robert David Malove of the Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.